Citation Nr: 9928778	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  97-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision from the Jackson, Mississippi, Regional Office (RO), 
which granted service connection for chondromalacia of the 
right knee and chondromalacia of the left knee and assigned 
schedular 10 percent evaluations for each of the veteran's 
knee disabilities.  The veteran perfected a timely appeal to 
both of these issues.

In November 1998, the Board remanded this appeal to the RO to 
furnish the veteran the appropriate release of information 
forms in order to obtain copies of all VA and private medical 
records pertaining to recent treatment for his service-
connected right and left knee disabilities; and to schedule 
the veteran a Department of Veterans Affairs (VA) orthopedic 
examination for the purpose of ascertaining the severity of 
his service-connected right and left knee disabilities.


REMAND

The veteran's contentions regarding his entitlement to an 
increased rating for his service-connected right and left 
knee disabilities constitute plausible or well-grounded 
claims.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992 
Therefore, VA has a statutory obligation to assist him in the 
development of facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991).

It is significant to note that, in a VA outpatient treatment 
record dated in November 1996, the veteran reported that he 
was receiving Social Security Administration (SSA) disability 
benefits due to, in pertinent part, his service-connected 
knee disabilities.  Under 38 U.S.C.A. § 5107(a) (1991), VA's 
duty to assist specifically includes requesting information 
from other Federal departments or agencies. Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As obtaining and 
reviewing any available outstanding SSA documents and 
associated medical records may very well be pertinent to the 
issue currently on appeal, the Board believes that such 
records are appropriately to be obtained prior to the 
resolution of these issues.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).


To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service-
connected right and left knee 
disabilities.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits and 
the medical evidence on which that 
decision was based.

4.  The RO should request the VA medical 
facility in Memphis, Tennessee to furnish 
copies of any additional treatment 
records covering the period from December 
1998 to the present.

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.

If any benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


